i—Appeal, as limited by appellant’s brief, from so much of an order of the Supreme Court, Suffolk County, entered February 8, 1974, as, upon reargument, adhered to the original decision dismissing the petition. Order affirmed insofar as appealed from, without costs. No opinion. Appeal from judgment of the same court, dated November 12, 1973, dismissed as academic, without costs. The judgment was superseded by the above-mentioned order entered upon reargument. Hopkins, Acting P. J., Latham, Christ, Benjamin and Munder, JJ., concur.